                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                    No. 5:15-CR-9-D


UNITED STATES OF AMERICA,                        )
                                                 )
                     v.                          )              ORDER
                                                 )
SHELBY SHERROD PETTIES,                          )
                                                 )
                                 Defendant.      )


          On November 12, 2020, with the consent of the parties, the court held a bench trial. As

explained below, the court finds Shelby Sherrod Petties ("Petties" or "defendant'') guilty beyond a

reasonable doubt of (1) failure to register as a sex offender between August 2012 and on or about

February 18, 2013, in violation of 18 U.S.C. § 2250(a), (2) failure to register as a sex offender on

or about February 6, 2013, in violation of 18 U.S.C. § 2250(a), and (3) failure to register as a sex

offender on or about February 9, 2013, in violation of 18 U.S.C. § 2250(a).

                                                     I.

          The court has reviewed the entire record, credited the testimony oflnspector Brandon Taylor,

and taken judicial notice of Petties's 2014 convictions in North Carolina. The court enters these

findings of fact and conclusions oflaw. See Fed R Crim. P. 23(c). To the extent any :findings of

fact should be designated as a conclusion oflaw, it should considered a conclusion oflaw. To the

extent any conclusion oflaw should be designated a finding offact, it should be considered a finding

offact.

          In January 2005, Petties (then age 21) impregnated a 14-year old girl after having intercourse

with her. As a result of this offense, on October 31, 2005, in the Superior Court of the District of




             Case 5:15-cr-00009-D Document 114 Filed 01/07/21 Page 1 of 4
Columbia, Petties was convicted of second degree child sex abuse. See Gov't Ex. 1. On January

12, 2006, the Superior Court of the District of Columbia sentenced Petties to 36 months' custody,

with 35 months suspended, and 2 years' supervised release. See Gov't Exs. 1 & 2. On April 7, 2006,

Petties registered as a sex offender in the District of Columbia. See Gov't Ex. 2. When Petties

registered, Petties signed a Sex Offender Registration Information Acknowledgment fo~ which

required Petties to maintain and update his sex offender registration for ten years and to notify the

District of Columbia Sex Offender Registry ("DCSOR") of any address change within three days.

See id. On April 25, 2006, August 21, 2008, January 8, 2009, May 26, 2010, and August 18, 2011,

Petties submitted Sex Offender Verification forms to DCSOR as required. See Gov't Exs. 3.a-3.e.

       By August 2012, Petties had traveled in interstate commerce by moving from Washington,

D.C. to Fayetteville, North Carolina, but he knowingly failed to register as a sex offender in North

Carolina and update his registration as required by the Sex Offender Registration and Notification

Act. See Gov't Exs. 4, 5, 6, 7 & 8. On February 18, 2013, Petties was arrested in Fayetteville,

North Carolina, and charged with first degree kidnapping and second degree rape. Petties committed

the kidnapping and rape on February 6, 2013, in Fayetteville, North Carolina. See Gov't Exs. 7, 8.

After his arrest, Petties provided an unprotected statement admitting that he moved to Fayetteville

in August 2012, and that he knowingly did not register as a sex offender or update his registration

with the Cumberland County Sheriff's Department ("CCSD") as required by the Sex Offender

Registration and Notification Act. See id. Petties knowingly failed to register or update his

registration because he wanted ''to start over'' in North Carolina. According to Petties's Sex

Offender RegistrationlnformationAcknowledgm.entfo~ Petties was required to notifytheDCSOR

and the CCSD's of his departure from the District of Columbia and his arrival in Fayetteville. See



                                                 2

           Case 5:15-cr-00009-D Document 114 Filed 01/07/21 Page 2 of 4
id.; Gov't Ex 2. On January 8, 2014, as a result of Petties's conduct on February 6, 2013, Petties

pleaded guilty in Cumberland County Superior Court to first degree kidnapping and second degree

rape and received a sentence of 50 to 120 months' custody. Petties committed first degree

kidnapping and second degree rape on February 6, 2013, while knowingly in violation of the Sex

Offender Registration and Notification Act. See Gov't Exs. 6, 7, 8.

       On February 9, 2013, while in violation of the Sex Offender Registration and Notification

Act, Petties kidnapped and assaulted a second female victim in Fayetteville, North Carolina. See

Gov't Exs. 7, 8. Both the victim and Petties made statements to law enforcement about his conduct

on February 9, 2013. See id. On February 22, 2013, Petties was arrested on charges stemming from

that incident. See id. On January 8, 2014, due to his offense conduct of February 9, 2013, Petties

pleaded guilty in Cumberland County Superior Court to second degree kidnapping and misdemeanor

assault on a female and received a sentence of 50 to 120 months' custody. Petties committed second

degree kidnapping and misdemeanor assault on a female on February 9, 2013, while knowingly in

violation of the Sex Offender Registration and Notification Act. See Gov't Exs. 6, 7, 8.

                                                  II.

       In sum, Shelby Sherrod Petties is GUILTY of (1) failure to register as a sex offender between

August2012 andonoraboutFebruary 18, 2013 in violationof18 U.S.C. § 2250(a) (count one), (2)

failure to register as a sex offender on or about February 6, 2013, in violation of 18 U.S.C. § 2250(a)

(lesser included offense in count two); and (3) failure to register as a sex offender on or about

February 9, 2013, in violation of 18 U.S.C. § 2250(a) (lesser included offense in count three).

       In accordance with this court's order of November 9, 2020, the court will now consider

defendant's motion to dismiss counts two and three as multiplicitous. See [D.E. 110]. The court

will punish Petties only for one of the three convictions. See id. Not later than January 22, 2021,

                                                  3

           Case 5:15-cr-00009-D Document 114 Filed 01/07/21 Page 3 of 4
the United States shall identify the count for which it seeks punishment. Defendant may file a

response not later than February S, 2021. The United States may reply not later than February 12,

2021.

        SO ORDERED. This .:L day of January 2021.



                                                         United States District Judge




                                               4

           Case 5:15-cr-00009-D Document 114 Filed 01/07/21 Page 4 of 4
